Title: 26th.
From: Adams, John Quincy
To: 


       We had this day two very good Sermons, from II. Kings XXII. 20th. Behold therefore I will gather thee unto thy fathers, and thou shalt be gathered into thy grave in peace, and thine eyes shall not see all the evil which I will bring upon this place and from Romans XII. 15. Rejoice, with them that do rejoyce, and weep with them that weep. The former, was an occasional discourse; the other was practical, and properly inculcated the virtue of participating, in the happiness and the griefs of others.
       Spent the Evening with Mr. Thaxter. He has been unwell all day.
      